Name: 96/585/EC: Commission Decision of 25 September 1996 amending Decision 92/25/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Zimbabwe (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  trade;  agricultural policy;  Africa
 Date Published: 1996-10-09

 Avis juridique important|31996D058596/585/EC: Commission Decision of 25 September 1996 amending Decision 92/25/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Zimbabwe (Text with EEA relevance) Official Journal L 255 , 09/10/1996 P. 0021 - 0023COMMISSION DECISION of 25 September 1996 amending Decision 92/25/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Zimbabwe (Text with EEA relevance) (96/585/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15 and 16 thereof,Whereas Commission Decision 92/25/EEC (2), as last amended by Decision 94/171/EC (3), lays down the animal health conditions and veterinary certification of imports of fresh meat from Zimbabwe; whereas this Decision provides that Member States shall authorize imports of de-boned fresh meat of bovine animals from the veterinary regions of Mashonaland West province, Mashonaland East province, Mashonaland Central province, Manicaland province (including only the Makoni district), Midlands province (including only the Gweru, Kwekwe, Shurugwi, Chirimanzu and Zvishavane districts), Masvingo province (including only the district of Gutu) and Matebeleland South province (including only the district of Insiza);Whereas the situation has improved in relation to foot-and-mouth disease and it is now possible to amend further the regionalization in Zimbabwe, thereby allowing importation into the Community of fresh de-boned meat from the Masvingo district of Masvingo province;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 92/25/EEC is amended as follows:1. In Article 1 (1), the words 'including only the district of Gutu` shall be replaced by the words 'including only the districts of Gutu and Masvingo`.2. The Annex is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 10, 16. 1. 1992, p. 52.(3) OJ No L 78, 22. 3. 1994, p. 41.ANNEX >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor de-boned fresh meat (1) of domestic animals of the bovine species, excluding offals, intended for consignment to the European Economic CommunityNote to the importer: This certificate is for veterinary purposes and must accompany the consignment until it reaches the border inspection post.Country destination:Reference number of the public health certificate (2):Exporting country: Zimbabwe (veterinary regions of Mashonaland West province, Mashonaland East province, Mashonaland Central province, Manicaland province (including only Makoni district), Midlands province (including only the Gweru, Kwekwe, Shurugwi, Chirimanzu and Zvishavane districts), Masvingo province (including only the districts of Gutu and Masvingo) and Matebeleland South province (including only the district of Insiza)).Ministry:Department:Reference: (Optional)I. Identification of meatMeat of domestic animals of the bovine speciesNature of cuts (3):Nature of packaging:Number of cuts or packages:Net weight:II. Origin of meatAddress(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold store(s) (2): III. Destination of meatThe meat will be sent from: (Place of loading)to: (Country and place of destination)by the following means of transport (4):Name and address of consignor:Name and address of consignee:(1) Fresh meat means all parts fit for human consumption from domestic bovine animals, excluding offals, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat.(2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC and Chapter 10 of Annex I to Council Directive 92/118/EEC.(3) Only de-boned fresh meat from bovine animals, from which all bones and the major accessible lymphatic glands have been removed, is authorized for importation.(4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.IV. Attestation of healthI, the undersigned, official veterinarian, certify that:1. the de-boned fresh meat described above is obtained from:(a) animals which were born and reared in the Republic of Zimbabwe and, have remained in the veterinary regions of Mashonaland West province, Mashonaland East province, Mashonaland Central province, Manicaland province (including only the Makoni district), Midlands province (including only the Gweru, Kwekwe, Shurugwi, Chirimanzu and Zvishavane districts), Masvingo province (including only the districts of Gutu and Masvingo) and Matebeleland South province (including only the district of Insiza) for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old;(b) animals which bore, in accordance with the legal provisions, a mark indicating their region of origin that is for the veterinary region of Mashonaland West province, northern part, brand 'L`, for Mashonaland West province, southern part, brand 'HL`, for Mashonaland East province, brand 'H` or 'JJ`, Mashonaland Central province, brand 'C`, for Manicaland province (including only the Makoni district), brand 'UM`, for Midlands province (including only the districts of Gweru, Kwekwe, Shurugwi and Chirimanzu), brand 'J`, and for Midlands province (including only the district of Zvishavane), brand 'JCZ` or 'Z`, for Masvingo province the district of Gutu brand 'TF` or 'T` and for the district of Masvingo brand ' - ` and for Matebeleland South province (including only the district of Insiza), brand 'MY` or 'Y`;(c) animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months;(d) animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container the latter was cleaned and disinfected before loading;(e) animals which when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter which included examination of the mouth and feet showed no symptoms of foot-and-mouth disease;(f) animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Community were slaughtered;(g) in the case of fresh meat from sheep and goats, animals which have not come from a holding which for animal health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks;(h) animals which were slaughtered between and (dates of slaughter);2. the de-boned fresh meat described above:(a) originates from carcases which have matured at a room temperature of more than +2 °C for at least 24 hours after slaughter and before the bones were removed;(b) has had the major lymphatic glands removed;(c) has, during all stages of its production, de-boning, and storage been kept strictly separate from meat not conforming to the requirements laid down in the decisions of the European Community currently in force as regards export of meat to a Member State (with the exception of meat packed in boxes or cartons and kept in special storage areas).Done at ,(Place)on (Date)(Signature of official veterinarian)Seal (1)(Name in capital letters, title and qualification of signatory)(1) the signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>